

Exhibit 10.4




[amendment1tosymcrmkrn_image1.jpg]




AMENDMENT ONE TO THE STATEMENT OF WORK FOR THE HOSTING OF ONLINE RENEWALS FOR
LICENSE RENEWAL CENTER (LRC) & MYSYMANTEC.COM FOR NAM BETWEEN SYMANTEC
CORPORATION AND RAINMAKER SYSTEMS, INC.


This Amendment One (“Amendment One”) is made to the Statement of Work for the
Hosting of Online Renewals for License Renewal Center (LRC) & MySymantec.com for
NAM with an effective date of November 1, 2009, by and between Symantec
Corporation (“Symantec”) and Rainmaker Systems, Inc. (“Rainmaker”), as amended
(“SOW”). Terms not otherwise defined in this Amendment One shall have the
meaning as defined in the SOW. In the event of any conflict between the terms of
this Amendment One and the SOW, the terms of this Amendment One shall govern.


WHEREAS, Symantec and Rainmaker entered into a Master Services Agreement dated
June 29, 2006, as amended (the “Agreement”); and


WHEREAS, Symantec and Rainmaker entered into the SOW pursuant to the terms of
the Agreement; and


WHEREAS, Symantec and Rainmaker desire to amend the SOW effective as of April 1,
2012 (“Amendment One Effective Date”).


NOW, THEREFORE, the parties hereby amend the SOW as follows:


1.    Commencement/Term/Territory. The new expiration date of the SOW shall be
March 31, 2014.


2.    No Other Modifications. Except as modified by this Amendment One, the
terms of the SOW remain in full force and effect.


* * * * * * * *


IN WITNESS WHEREOF, the parties have executed this Amendment One as of the
Amendment One Effective Date above, and each party warrants that its respective
signatory whose signature appears below is duly authorized by all necessary and
appropriate corporate action to execute this Amendment One on behalf of such
party.


    
RAINMAKER SYSTEMS, INC.:
 
 
SYMANTEC CORPORATION:
 
 
 
 
 
 
 
 
By:
/s/ TIMOTHY BURNS
 
 
By:
/s/ HENRI ISENBERG
 
 
 
 
 
 
 
 
Name:
Timothy Burns
 
 
Name:
Henri Isenberg
 
 
 
 
 
 
 
 
Title:
CFO
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
Date:
3/12/2012
 
 
 
Date:
3/9/2012
 
 
 
 
 
 
 
 
 





 



